DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 14, 2021, in response to PTO Office Action mailed on May 11, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-4, 6, 9-11, 16, and 20-22 have been amended. As a result, claims 1-4, 6-11, and 13-22 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 14, 2021, in response to PTO Office Action mailed on May 11, 2021, have been fully considered and are persuasive. Hence, 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-15, and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagao (Patent Number US 7,133,938 B2) in view of Huang et al. (Publication Number US 2010/0257380 A1) and Soffer et al. (Patent Number US 8,769,172 B2).
As per claim 1, Nagao discloses “a method comprising: establishing, via a first data communication interface of a first computing device (focus is on the USB device 30 that connects to information processing apparatus 10 via a USB cable 18; FIG. 4; Column 5, lines 2-14), a connection between the first computing device and a second computing device (via the USB cable 18; FIG. 4; Column 5, lines 2-14).” 
However, Nagao does not disclose the process of “wherein the first computing device further comprises a second data communication interface,” “in response to receiving a signal that indicates the establishment of the connection: disabling, using a data switch in the first computing device, a first data path from the second data communication interface to a controller of the first computing device, and establishing a second data path through the data switch between the first data communication interface and the second data communication interface,” 
Huang et al. discloses “wherein the first computing device further comprises a second data communication interface (the first processing system 2 with a focus on the following components: bus switch 42, bus signal conversion unit 44, with storage media 50 connected to the bus signal conversion unit 44. The components are connected to a host chip 22 within the first processing system (connection seen as the first data communication interface) and can be connected to a host chip in a second processing system through interface 70 (seen as the second data communication interface); FIG. 1A).”
Huang et al. discloses “in response to receiving a signal that indicates the establishment of the connection: disabling, using a data switch in the first computing device, a first data path from the second data communication interface to a controller of the first computing device (in this instance a connection exists to terminal ‘B’ but there is a nonoccurrence of a first power signal 322 detected as contrasted in the setups described in [Paragraphs 0034 and 0035] and [FIG. 2A and 2B]), and establishing a second data path through the data switch between the first data communication interface and the second data communication interface (where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”
Nagao and Huang et al. are analogous art in that they in the field of device connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Nagao and [Paragraphs 0005-0006]. 
However, Nagao and Huang et al. do not disclose “receiving, at the first computing device, first input data and second input data at the second data communication interface from the user input device,” “controlling, by the controller, an operation at the first computing device based on the first input data is received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path,” or “and routing the second input data, received after establishing the connection, over the second data path to the second computing device via the input data switch and the first data communication interface.”
Soffer et al. discloses “receiving, at the first computing device, first input data and second input data at the second data communication interface from the user input device (user inputs including User Keyboard key combination, mouse key triggering, User Pointing device wheel rotation; Column 4, lines 44-55; Column 11, lines 5-14).”
Soffer et al. discloses “controlling, by the controller, an operation at the first computing device based on the first input data is received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Soffer et al. discloses “and routing the second input data, received after establishing the connection, over the second data path to the second computing device via the input data switch and the first data communication interface (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Nagao and Huang et al. with elements of Soffer et al. in order to provide for an environment that addresses information leakage between controlled computers [Column 2, lines 9-13]. 
As per claim 2, Soffer et al. discloses “the method of claim 1 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the user input device is shared by the first computing device and the second computing device (peripherals 4 and 5; FIG. 4).”  
As per claims 3 and 10, Nagao discloses “the method of claim 1 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the signal comprises a video source signal, a power signal, an audio signal, a data bus signal, or a combination thereof (an example is the keyboard enabling control signal 38; Column 5, lines 49-53).”
As per claim 4, Nagao discloses “the method of claim 1 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the signal comprises a hot plug detect signal (a desired operation can start immediately after a single connecting action; Column 7, lines 39-41).”  
As per claim 6, Nagao discloses “a first computing device comprising: a controller (USB/Hub controller 33; FIG. 4).”
a first data communication interface to establish a connection between the first computing device and a second computing device (via the USB cable 18; FIG. 4; Column 5, lines 2-14).” 
However, Nagao does not disclose the process of “establish a second data path through the input data switch between the first data communication interface and the second data communication interface.” 
Huang et al. discloses “establish a second data path through the input data switch between the first data communication interface and the second data communication interface (where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”
Nagao and Huang et al. are analogous art in that they in the field of device connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Nagao and Huang et al. in order to access data from a system even in states where such access is not possible (e.g. power-off mode) [Paragraphs 0005-0006]. 
However, Nagao and Huang et al. do not disclose “a second data communication interface to receive a user input data from an input device external of the first computing device and connected to the second data communication interface,” “and an input data switch to, in response to receiving a signal that indicates the establishment of the connection,” “disable a first data path between the controller and the second data communication interface,” “and after establishing the connection, route first input data from the user input device received at the second data communication interface over the second data path to the second computing device via the first data communication interface, the first input data from the user input device routed to the second computing device to control the second computing device,” or “wherein the controller is to control an operation of the first computing device based on second input data from the user input device received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path.”
Soffer et al. discloses “a second data communication interface to receive a user input data from an input device external of the first computing device and connected to the second data communication interface (peripherals 4 and 5; FIG. 4).”
Soffer et al. discloses “and an input data switch to, in response to receiving a signal that indicates the establishment of the connection (user inputs including User Keyboard key combination, mouse key triggering, User Pointing device wheel rotation; Column 4, lines 44-55; Column 11, lines 5-14).”
Soffer et al. discloses “disable a first data path between the controller and the second data communication interface (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Soffer et al. discloses “and after establishing the connection, route first input data from the user input device received at the second data communication interface over the second data path to the second computing device via the first data communication interface, the first input data from the user input device routed to the second computing device to control the second computing device (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Soffer et al. discloses “wherein the controller is to control an operation of the first computing device based on second input data from the user input device received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Nagao and Huang et al. with elements of Soffer et al. in order to provide for an environment that addresses information leakage between controlled computers [Column 2, lines 9-13]. 
As per claim 7, Nagao discloses “the first computing device of claim 6 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the first data communication interface and the second data communication interface are Universal Serial Bus (USB) interfaces (via the USB cable 18; FIG. 4; Column 5, lines 2-14).” 
As per claim 8, Nagao discloses “the first computing device of claim 6 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the input data switch comprises a plurality of multiplexers (through the hub device 34 that connects the keyboard device 31 and the storage device 32 through the same cable/interface 18; FIG. 4).”
claim 9, Nagao discloses “the first computing device of claim 6 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the input data switch is to detect the establishment of the connection based on the signal asserted by the second computing device and provided through the first data communication interface (as it pertains to the keyboard enable control signal 38; Column 5, lines 41-61; FIG. 5).”
As per claim 11, Nagao discloses “a first computing device comprising: a user input device (the keyboard enabling control signal 38 is a signal transmitted through a dedicated signal line that is provided separately from USB ports 35 and 36; Column 5, lines 49-53).”
Nagao discloses “a controller (USB/Hub controller 33; FIG. 4).” 
Nagao discloses “a first data communication interface to establish a connection between the first computing device and a second computing device (via the USB cable 18; FIG. 4; Column 5, lines 2-14).” 
However, Nagao does not disclose the process of “establish a second data path through the input data switch that serves as a logical bridge between the first data communication interface and the second data communication interface.” 
Huang et al. discloses “establish a second data path through the input data switch that serves as a logical bridge between the first data communication interface and the second data communication interface (where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”
Nagao and Huang et al. are analogous art in that they in the field of device connections.
[Paragraphs 0005-0006]. 
However, Nagao and Huang et al. do not disclose “a second data communication interface connected to the user input device to receive input data from the user input device,” “and an input data switch to, in response to activation of a signal that indicates the establishment of the connection of the second computing device to the first data communication interface,” “disable a first data path from the second data communication interface to controller,” “and after establishing the connection, route first input data from the user input device received at the second data communication interface over the second data path to the second data communication interface for communication of the first input data from the user input device to the second computing device for controlling the second computing device,” or “wherein the controller is to control an operation of the first computing device based on second input data from the user input device received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path.”
Soffer et al. discloses “a second data communication interface connected to the user input device to receive input data from the user input device (peripherals 4 and 5; FIG. 4).”
Soffer et al. discloses “and an input data switch to, in response to activation of a signal that indicates the establishment of the connection of the second computing device to the first data communication interface (user inputs including User Keyboard key combination, mouse key triggering, User Pointing device wheel rotation; Column 4, lines 44-55; Column 11, lines 5-14).”
Soffer et al. discloses “disable a first data path from the second data communication interface to controller (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Soffer et al. discloses “and after establishing the connection, route first input data from the user input device received at the second data communication interface over the second data path to the second data communication interface for communication of the first input data from the user input device to the second computing device for controlling the second computing device (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
Soffer et al. discloses “wherein the controller is to control an operation of the first computing device based on second input data from the user input device received by the controller over the first data path prior to establishing the connection and prior to the disabling of the first data path (through a switchover from host computer 2a to 2b (Column 9, lines 15-29). Note that the switches 65 and 70 can, depending on selection, isolate the peripherals 4 and 5 from either host computer 2a or host computer 2b; FIG. 4).”
[Column 2, lines 9-13]. 
As per claim 13, Nagao discloses “the first computing device of claim 11 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the signal comprises a hot plug signal provided by the second data communication interface (as it pertains to the keyboard enable control signal 38; Column 5, lines 41-61; FIG. 5; Column 7, lines 39-41).”
As per claim 14, Nagao discloses “the first computing device of claim 11 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the input data switch comprises a plurality of bidirectional multiplexers (through the hub device 34 that connects the keyboard device 31 and the storage device 32 through the same cable/interface 18; FIG. 4).”
As per claim 15, Soffer et al. disclose “the first computing device of claim 11 (as disclosed by Nagao, Huang et al., and Soffer et al. above), further comprising a display (FIG. 4).”
As per claim 16, Huang et al. discloses “the method of claim 1 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the signal is a signal provided by the first data communication interface (in this instance a connection exists to terminal ‘B’ but there is a nonoccurrence of a first power signal 322 detected as contrasted in the setups described in [Paragraphs 0034 and 0035] and [FIG. 2A and 2B]).”
claim 17, Huang et al. discloses “the method of claim 1 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the data switch performs selective routing of the first input data over the first data path and the second input data over the second data path (where both the terminals ‘A’ and ‘C’ are conducted only with each other (Paragraph 0034) or where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”
As per claim 18, Nagao discloses “the method of claim 17 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the data switch performs the selective routing responsive to activation of an enable signal from a Basic Input/Output System (BIOS) of the first computing device (OS (operating system) utilizing drivers; Column 7, lines 1-19).” 
As per claim 19, Huang et al. discloses “the method of claim 18 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein deactivation of the enable signal from the BIOS causes the data switch to route input data received at the second data communication interface to the controller but not to the first data communication interface (Paragraphs 0034-0035).”
As per claim 20, Huang et al. discloses “the first computing device of claim 6 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the input data switch is to detect the establishment of the connection based on a hot plug signal from the second data communication interface (Paragraphs 0034-0035).”
As per claim 21, Huang et al. discloses “the first computing device of claim 6 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the user input device is shared by the first computing device and the second computing device (where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”
As per claim 22, Nagao discloses “the first computing device of claim 21 (as disclosed by Nagao, Huang et al., and Soffer et al. above), wherein the input data switch is to perform selective routing of the first input data over the second data path and the second input data over the first data path, responsive to activation of an enable signal from a Basic Input/Output System (BIOS) of the first computing device (OS (operating system) utilizing drivers; Column 7, lines 1-19).” 
Huang et al. discloses “and wherein deactivation of the enable signal from the BIOS is to cause the input data switch to route input data received at the second data communication interface to the controller but not to the first data communication interface (where both the terminals ‘B’ and ‘C’ are conducted only with each other; Paragraph 0035).”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated September 14, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to device connection through switches:
U.S. PATENT NUMBERS:
 2015/0234764 A1
CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        October 22, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181